     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 1 of 58




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

DARCY CORBITT, et al.,               )
                                     )
      Plaintiffs,                    )
                                     )
v.                                   )       CASE NO. 2:18-cv-91-MHT-GMB
                                     )
HAL TAYLOR, et al.,                  )
                                     )
      Defendants.                    )

                           MEMORANDUM IN SUPPORT OF
                    PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT




                                         i
       Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 2 of 58




                                TABLE OF CONTENTS
TABLE OF CONTENTS ........................................................................................................... ii
INTRODUCTION ......................................................................................................................1
STATEMENT OF FACTS ..........................................................................................................2
   Policy Order 63 .......................................................................................................................2
   Plaintiffs .................................................................................................................................9
      A. Darcy Corbitt ..................................................................................................................9
      B. Destiny Clark ................................................................................................................ 13
      C. Jane Doe ....................................................................................................................... 16
   Alabama Driver Licenses ...................................................................................................... 23
ARGUMENT ............................................................................................................................ 25
   I. Policy Order 63 Violates the Equal Protection Clause ........................................................ 25
      A. Defendants Discriminate Against Transgender People by Denying Them Driver’s
      Licenses Matching Their Gender. ...................................................................................... 25
      B. Defendants’ Policy Receives Heightened Scrutiny Because It Classifies Based On Sex 26
      C. The Policy Requires Heightened Scrutiny Because It Discriminates Against Transgender
      People, a Group That is at Least Quasi Suspect. ................................................................ 27
      D. Defendant’s Policy is Not Narrowly Tailored to a Compelling State Interest, Nor Is It
      Substantially Related to Achieving an Important Government Objective. .......................... 30
      E. Policy Order 63 Can Not Withstand Even Rational Basis Review. ................................ 33
          1.       Policy Order 63 is arbitrary and based on animus ................................................. 33
          2.    Policy Order 63 undermines the ability to identify holders of Alabama driver’s
          licenses .......................................................................................................................... 37
          3.    Policy Order 63 is not rationally related to applying sex specific policies in
          correctional or law enforcement contexts ....................................................................... 40
          4.   Policy Order 63 is not rationally related to the interest of providing emergency
          medical care. ................................................................................................................. 43
          5.   Revealing information about people’s genital anatomy is not a legitimate
          government interest ....................................................................................................... 43
   II. Defendants’ Policy Violates Plaintiffs’ Due Process Right to Privacy. .............................. 43
   III. Defendants have deprived Plaintiffs of Due Process of Law by Conditioning Receipt of a
   Benefit on Giving up the Constitutional Right to Refuse Medical Treatment ......................... 48
   IV. Policy Order 63 Violates the First Amendment Because It Compels Plaintiffs to Endorse
   the State’s Message About Sex .............................................................................................. 51
CONCLUSION ......................................................................................................................... 54
CERTIFICATE OF SERVICE .................................................................................................. 56



                                                                      ii
      Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 3 of 58




                                       INTRODUCTION

        The Alabama Law Enforcement Agency (ALEA) policy preventing transgender people

from changing the sex designation on an Alabama driver’s license unless they have had genital

surgery puts transgender people in an impossible position. A driver’s license is an extension of

everyday life for Alabamians. Getting groceries, keeping a job, attending public civic events,

going to church, and visiting loved ones are just a small sample of life in Alabama that is

difficult or impossible to access without driving. Many people also use a driver’s license for

identification when requesting or amending government records, qualifying for professional

licenses, applying for a job, buying alcohol, picking up prescriptions, checking in to a hotel,

traveling by plane, and more. A license that shows the wrong sex designation is a license that

transgender people cannot use without sacrificing their health, privacy, dignity, autonomy,

integrity, and safety.

        As a practical matter, transgender people in Alabama have three “options.” One, they can

go without a driver’s license, and lose the ability to support themselves and otherwise participate

in public life. Two, they can carry and show a license with the wrong sex designation, conveying

an inaccurate message about their gender that they find abhorrent; revealing them to be

transgender to strangers who might harass, discriminate against, or even attack them; and

compromising their dignity and fundamental sense of self. Three, if they have the financial

means and are medically able to do so, they can undergo sterilizing surgical procedures and

provide information about that surgery to a government agency, violating their bodily integrity

and privacy.

        Policy Order 63 facially applies only to transgender people. It deprives Plaintiffs of

equal protection of the law, conditions their access to a government benefit on forfeiting their

rights to maintain their privacy and make their own decisions about their medical care, and
                                                1
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 4 of 58




forces them to convey an ideological message with which they disagree. This policy is not

justified by any legitimate government interest, much less any important or compelling

government interest. Indeed, most states do not require transgender people to provide proof of

surgery or an amended birth certificate to update the sex designation on a driver’s license. The

undisputed facts show that Policy Order 63 is arbitrary, and based solely on uninformed opinions

about transgender people that Defendants hold. Defendants’ personal opinions about what being

a man or a woman means cannot justify infringement of Plaintiffs’ fundamental rights or the

guarantee of equality under the law.

                                   STATEMENT OF FACTS

Policy Order 63
       1.    The Driver’s License Division of the Department of Public Safety, a department

of the Alabama Law Enforcement Agency (ALEA), has responsibility for issuing Alabama

driver’s licenses. See Ala. Code § 32-2-5. Defendants are ALEA officials. Answer ¶ 13-16, ECF

No. 40.

          2.   ALEA’s Policy Order 63 provides for changing the sex designation on a driver’s

license only “due to gender reassignment surgery,” and requires applicants to submit “[a]n

amended state certified birth certificate and/or a letter from the physician that performed the

reassignment procedure.” Policy Order 63 (D2), attached as Pls.’ Ex. 1. Defendants have no

alternative procedure in place for a transgender person whose surgeon has died or retired from

practice. Eastman 30(b)(6) Dep. 61:14-20, attached as Pls.’ Ex. 2.

          3.   Defendants interpret the policy to require what they refer to as “complete” gender

reassignment, by which they mean that a transgender person must receive at least penile and

vaginal surgery before changing the sex designation on a driver’s license. Id. at 53:9-54:1;




                                                 2
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 5 of 58




66:19-22; 67:4-18; Pregno 30(b)(6) Dep. 85:12-20, attached as Pls.’ Ex. 3; Spencer Dep. 61:10-

20; 63:13-17, attached as Pls.’ Ex. 4.

       4.      Defendant Deena Pregno, in her capacity as Chief of the Driver’s License

Division within ALEA, issued the most recent version of Policy Order 63. Policy Order 63;

Pregno Dep. 26:9-11.

       5.      Policy Order 63 was developed by ALEA administrators, including Chief Pregno

and Defendant Jeannie Eastman, in consultation with ALEA’s legal department, and without any

consultation with transgender people, experts in transgender health, ALEA’s own Medical

Advisory Board, or medical professionals of any kind. Pregno Dep. 39:18-40:18; 47:16-21.

       6.      The policy was purportedly originally developed to create a formal written policy

that maintains consistency with the state’s policy for sex designation changes on birth

certificates. Pregno Dep. 45:3-13.

       7.      It was purportedly revised to provide “more latitude” to transgender people while

maintaining consistency with the state birth certificate policy. Id. 47:4-6. Instead of requiring

both a letter from a surgeon who performed surgery on an applicant and an amended birth

certificate, in 2015 the agency changed its policy to require a surgeon’s letter or an amended

birth certificate. Policy Order 63 of 2012 (D1), attached as Pls.’ Ex. 5; Policy Order 63 (D2).

       8.      According to Defendants, Policy Order 63 was not created or revised for any

other purpose. Id. 45:10-13; 47:21-23.

       9.      No Alabama statute requires individuals to provide an amended birth certificate or

proof of surgery to change an Alabama driver’s license or non-driver identification card to

document a person’s correct gender.




                                                  3
      Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 6 of 58




        10.      While a statute requires surgery to correct the gender on a person’s Alabama birth

certificate, that statute does not apply to driver licenses or non-driver identification cards. Ala.

Code § 22-9A-19(d); see also Pregno Dep. 43:17-20.

        11.      No Alabama statute refers to gender on driver’s licenses or non-driver

identification cards. A statute requires that a license contain a color photograph, name, birthdate,

address, signature, and “description of the licensee.” Ala. Code § 32-6-6.

        12.      Defendants permit applicants to change other descriptive characteristics listed on

driver’s licenses, such as height, weight, and hair color, without measurements or medical

documentation. Pregno Dep. 71:12-20. For instance, if someone has lost significant weight,

Defendants do not require proof of gastric bypass surgery—nor do they require the person to step

onto a scale. They simply take the applicant’s word for these characteristics.

        13.      Defendants have issued no written guidance explaining how to apply Policy Order

63 or defining “gender reassignment surgery.” Eastman Dep. 45:10-12.

        14.      The records of people who have applied to change the sex designation on their

licenses reflect some inconsistencies in how ALEA has applied Policy Order 63. 1

        15.      Several people’s applications were granted despite not specifying anything about

genitals or genital surgery. Eastman Dep. 94:2-95:22; Letter from Christine McGinn, D.O.,

Papillon Center, to Whom It May Concern (June 22, 2015) (D1170) attached as Pls.’ Ex. 6;

Letter from Harold M. Reed to Vital Statistics (May 16, 2017) (D1154) attached as Pls.’ Ex. 7;

Letter from Daniel A. Medalie, M.D., MetroHealth, to Whom It May Concern (Aug. 1, 2014)

(D1166) attached as Pls.’ Ex. 8; Affidavit from Charles E. Garramone, D.O. to Whom It May

Concern (Nov. 30, 2015) (D1174) attached as Pls.’ Ex. 9.

1
  Most of the records Defendants produced were of successful applications. While they were able to produce some
records of unsuccessful applications, they explained that there was no way to search for applications that had been
denied. Eastman Dep. 10:21-11:7. Thus, records of most unsuccessful applications likely were not produced.

                                                        4
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 7 of 58




       16.      At least two people’s applications were granted despite the medical provider not

using the word “complete” to characterize the individual’s surgery. Letter from Harold Reed,

M.D., F.I.C.S. to Whom It May Concern (May 7, 2009) (D1139) attached as Pls.’ Ex. 10; Letter

from Christine McGinn, Pls.’ Ex. 6.

       17.      One person’s application was denied despite reflecting that the author performed

surgery to “irreversibly correct [the applicant’s] anatomical male appearance,” because the

surgeon’s letter was not on letterhead and the surgeon did not use the word “complete.” Letter

from William J. Hedden, M.D. to Whom It May Concern (May 23, 2013) (D1226) attached as

Pls.’ Ex. 11.

       18.      One person’s application was denied because the letter, while stating that the

applicant had “completed gender reassignment,” did not state that the physician who wrote the

letter had performed surgery. Letter from Jerry Gurley, M.D., FACOG, FACS to Whom It May

Concern (May 3, 2010) (D1250) attached as Pls.’ Ex. 12.

       19.      Sometimes, when a surgeon’s letter does not include the word “complete,” ALEA

calls the applicant’s physician without the person’s knowledge or consent, and without a warrant

or court order, to obtain additional information about the person’s medical history. See e.g. Letter

from Stephen Steinmetz, M.D., F.A.C.S., to Whom It May Concern (Nov. 9, 2016) (D226)

attached as Ex. 13; Eastman Dep. 37:17-41:10. ALEA makes these calls despite the language of

its own policy, which indicates calls to physicians are only necessary when there is some doubt

as to the authenticity of the letter. Policy Order 63; Eastman Dep. 32:6-33:10.

       20.      The federal government allows transgender people to change the sex designation

listed on their identification documents to match their gender identity without proof of any

particular form of medical care. The U.S. Department of State requires a letter from a medical



                                                 5
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 8 of 58




provider stating that the applicant has had “appropriate clinical treatment for gender transition to

the new gender” in order to obtain a passport with the correct gender. U.S. Dep’t of State, 7,

Foreign Affairs Manual 1300 Appendix M (2016), attached as Pls.’ Ex. 14.

       21.     The U.S. Office of Personnel Management, the Veterans Health Administration,

the United States Citizenship and Immigration Services, Department of Defense, and the Social

Security Administration have similar policies. See U.S. Office of Pers. Mgmt., The Guide to

Personnel Recordkeeping, 4.14-15 (2017), attached as Pls.’ Ex. 15; Dept. of Veteran Affairs.,

VHA Directive 2013-003 (4)(b)(1)(b) (2017), attached as Pls’ Ex. 16; U.S. Citizenship and

Immigration Servs., Adjudicator’s Field Manual, 10.22 (2012), attached as Pls.’ Ex. 17; Soc.

Sec. Admin., Program Operations Manual System, 10212.200 (2013), attached as Pls.’ Ex. 18.

       22.     To change the gender marker on a driver’s license, most states accept a form

filled out by any medical professional, and do not require documentation of any specific form of

medical or surgical treatment. Am. Ass’n of Motor Vehicle Adm’r., Resource Guide on Gender

Designation on Driver’s Licenses and Identification Cards (2016), attached as Pls.’ Ex. 19. The

American Association of Motor Vehicle Administrators notes that modernized policies do not

require surgery, id. at 3, and recommends consultation with outside interest groups and medical

advisory boards in updating policies, id. at 4.

       23.     An increasing number of U.S. jurisdictions, including Minnesota, California,

Oregon, and the District of Columbia, do not require any provider certification at all, and instead

rely on self-attestation from the applicant, similar to what Alabama currently requires to update

other descriptive characteristics. See Driver and Vehicle Servs., Div. Minnesota Dep’t of Pub.

Safety, Self-Designated Descriptors, attached as Pls.’ Ex. 20; 2017 Cal. Legis. Serv. Ch. 853

(S.B. 179); Oregon Driver and Motor Vehicle Servs., Changing Your Sex Identifier on Your



                                                  6
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 9 of 58




Driver License or ID Card (last visited Feb. 2, 2019), attached as Pls.’ Ex. 21; District of

Columbia Dep’t of Motor Vehicles, Procedure for Establishing or Changing Gender Designation

on a Driver License of Identification Card (2017), attached as Pls. Ex. 22. Only eleven states

require surgery, an amended birth certificate, or a court order to change the sex designation on a

driver’s license. National Center for Trans Equality, How Trans-Friendly is the Driver’s License

Gender Change Policy in Your State? attached as Pls.’ Ex. 23.

       24.     Defendants allow transgender people to receive a driver’s license that correctly

reflects their gender identity without having had any form of surgery if they move to Alabama

for the first time after having updated their gender marker on their passport and their license in

another state that does not require surgery. Defendants do not routinely inquire about transgender

status. Woodruff Dep. 87:2-6, attached as Pls.’ Ex. 24. Defendants do not require applicants for a

driver’s license to show a birth certificate if they have other suitable identification. ALEA,

Document Requirements and Fees, attached as Pls.’ Ex. 25; Eastman Dep. 127:14-16.

Transgender people moving to Alabama for the first time could present documents that showed

only their gender identity, and Defendants would issue a license reflecting that gender, regardless

of their surgical status. Woodruff Dep. 87:2-89:10.

       25.     Defendants also permit transgender people born in a state other than Alabama that

permits sex designation changes on birth certificates without surgery to change the sex

designation on their Alabama driver’s license without surgery, because those transgender people

can produce an amended birth certificate consistent with the policy. Policy Order 63; Eastman

Dep. 59:13-18. These are the only two circumstances under which Alabama permits transgender

people to have the correct sex on their driver’s license without surgery.




                                                 7
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 10 of 58




         26.    Defendants have asserted that Policy Order 63 serves governments interests in

identification, application of sex-specific law enforcement and corrections policies to

transgender people, provision of emergency medical care, and disclosure of information about

people’s genitals. Pregno Dep. 55:9-56:6.

         27.    Defendants have no reason to believe that their interests in identification differ

from those of other states. Id. at 71:8-9.

         28.    Defendants are aware of no circumstances where the sex designation on a driver’s

license would influence the emergency medical care provided to an individual. Id. at 101:10-

102:7.

         29.    In support of the interest in law enforcement and corrections policies, Defendants

offered the opinion of Donald Leach, an experienced jail administrator who lacks medical

expertise. Leach report attached as Pls.’ Ex. 26; Leach Dep. 145:4-12 attached as Pls.’ Ex. 27.

         30.    Defendants’ expert stated that correctional and law enforcement agencies have an

interest in receiving information about sex on a driver’s license, but did not express any opinion

about what the best definition of sex would be to serve law enforcement or correctional interests.

Leach Dep. 32:9-13.

         31.    Defendant’s expert explained that using the sex designation on a driver’s license,

regardless of the policy for when that designation can be changed, assists agencies because it

reduces their liability risk. Id. at 53:13-54:6. He testified that a policy reflecting a person’s

gender identity would satisfy the same law enforcement and correctional interests that Policy

Order 63 does. Id. at 32:14-19.

         32.    Defendants’ expert also testified that in his experience running a Kentucky jail, he

rarely employed sex-based policies, and he recommends other correctional and law enforcement



                                                   8
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 11 of 58




agencies apply sex-based policies to transgender people based on the individual transgender

person’s preference, rather than based on surgical history, genitalia, or driver’s license sex

designation. Id. at 98:8-15; 110:21-111:8; 112:8-15.

Plaintiffs
   A. Darcy Corbitt

         33.      Plaintiff Darcy Corbitt currently lives in Alabama. Decl. of Darcy Corbitt,

attached as Pls.’ Ex. 28 (“Corbitt Decl.”), at ¶ 4; Corbitt Dep. 13:1-8 attached as Pls.’ Ex. 29.

Ms. Corbitt is a transgender woman. Id. at 23:4-16. Ms. Corbitt was assigned male at birth. Id. at

8:21-23.

         34.      Ms. Corbitt’s earliest memory is identifying as a woman and finding out that that

identification was not consistent with how others saw her. Id. at 22:17-22. When she was sixteen

years old, she received an Alabama driver’s license with a male sex designation. Id. at 19:2-4.

         35.      When Ms. Corbitt was twenty years old, she learned for the first time that there

was a term that explained how she felt—“transgender”—and that there was a future for her. Id. at

24:2-13. Around that same time, in or around 2013, Ms. Corbitt received a diagnosis of gender

dysphoria. Id. at 30:1-8.

         36.      In May 2013, Ms. Corbitt began her social transition, which included introducing

herself consistently as “Darcy” and asking people who already knew her to call her by that name.

Id. at 25:2-11; 28:4-29:4.

         37.      Ms. Corbitt completed a legal name change on July 22, 2013, changing her first

and middle names from the traditionally masculine names she was originally given to “Darcy

Jeda.” Name Change Order for Darcy Jeda Corbitt (redacted), attached as Pls.’ Ex. 30.2 When


2
  Because their previous legal names are not material to this case, and because seeing those names is painful to them,
Plaintiffs have redacted those names from relevant exhibits. Should the Court wish to view unredacted versions of
these documents, Plaintiffs respectfully request that they be permitted to file those unredacted versions under seal.

                                                          9
      Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 12 of 58




the court granted her name change, it made Ms. Corbitt “feel somewhat normal for the first time

in [her] life to have…a legal identity that was closer to who [she] was as a person.” Id. at 25:2-

21.

       38.     Ms. Corbitt moved to North Dakota in 2015. Id. at 11:20-12:1. While living in

North Dakota, Ms. Corbitt began updating the gender listed for her in government records. She

used a letter from her health care provider that indicated she had “appropriate clinical treatment

for gender transition to the female gender” and that all documents “including but not limited to

Passport, Driver’s License, Birth Certificate and Work Identification should reflect the new

gender.” Letter from Jennifer Demma to Whom it may concern, attached as Pls.’ Ex. 31. Ms.

Corbitt’s North Dakota driver’s license, United States passport, and Social Security records now

reflect her gender as female. Corbitt Dep. 21:9-11; 79:4-10; Corbitt driver’s license (redacted),

attached as Pls.’ Ex. 32, Corbitt passport (redacted), attached as Pls.’ Ex. 33.

       39.     When Ms. Corbitt received a license and passport that accurately reflected her

female gender, she was moved to tears. Corbitt Decl., at ¶ 6. In the weeks that followed, she felt

like a burden had lifted from her shoulders. She felt as if she were a “full participant in life and

that my government was accepting me as a human being worthy of being treated equally and

with dignity.” Id. Ms. Corbitt no longer had to avoid making large purchases, ordering alcohol in

restaurants, or doing any other activities that required identification. Id. at ¶ 7. “When I show my

driver’s license, I no longer feel embarrassed, ashamed, or afraid.” Id.

       40.     In the summer of 2017, Ms. Corbitt returned to Alabama to attend graduate school

at Auburn University, where she is pursuing a Ph.D. in developmental psychology. Corbitt Dep.

13:7-21. In August 2017, Ms. Corbitt visited the Lee County Driver License Office to obtain an

Alabama license to replace her North Dakota license. She presented her North Dakota license



                                                  10
      Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 13 of 58




and her U.S. passport. At first, the clerk in the office referred to Ms. Corbitt correctly as a

woman and treated her with courtesy and respect, maintaining friendly conversation. Id. at

41:11-43:21.

         41.      The clerk asked Ms. Corbitt whether she had ever had a license in Alabama

before. Id. at 41:11-43:21. She said that she had. Id. at 41:11-43:21. When the clerk reviewed

agency records from when Ms. Corbitt lived in Alabama previously, Ms. Corbitt perceived her

demeanor to change abruptly. She became quiet and brusque. Id. at 41:11-43:21. She asked

whether Ms. Corbitt’s weight had changed. Id. at 41:11-43:21. Ms. Corbitt updated her weight

and her address without being asked for any additional documentation. Id. at 41:11-43:21.

         42.      The clerk prepared paperwork to issue Ms. Corbitt an Alabama driver license. The

clerk asked Ms. Corbitt to review the papers and sign to verify that the information was accurate.

Ms. Corbitt saw that the clerk had listed her gender as male on the papers and explained that she

could not verify them, because the gender information was not accurate. Id. at 41:11-43:21.

         43.      The clerk said that she knew the sex designation was not accurate, but that she

could not update it. Ms. Corbitt said she needed to find out how to update it, because she did not

need an inconsistency with her other identity documents. Id. at 41:11-43:21.

         44.      The clerk called over her supervisor, and then called ALEA’s Montgomery office.

Id. at 43:16-44:7. Each time, she referred to Ms. Corbitt’s transgender status out loud. 3 “There

was someone to the right of me and to the left of me. The person to the right of me was a woman

and she looked at me very pityingly. The people on the left were two men, and they looked at me



3
  Ms. Corbitt vividly recalls the clerk referring to her as a “he” and an “it.” Corbitt Dep. at 43:16-44:7. In an e-mail
about the incident, the sergeant at the Lee County Driver’s License office intentionally misgenders Ms. Corbitt as
well. See Email from Ronni Fetty to Darin Holifield (Aug. 16, 2017) (D977), attached as Pls.’ Ex. 34. A statement
from the clerk who interacted with Ms. Corbitt suggests possible dispute over whether and by whom Ms. Corbitt
was misgendered in the office. Statement of Examiner Teresa Smith (Feb. 9, 2018) (D978), attached as Pls.’ Ex. 35
(denying misgendering Ms. Corbitt). Any dispute on this point, however, is not material.

                                                          11
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 14 of 58




with disgust. There was also a state trooper present who looked at me and I was afraid of the way

she was looking at me. I didn’t know what it meant. I felt very afraid.” Id. at 44:8-46:19.

        45.     The clerk said that Ms. Corbitt would need to get an amended birth certificate or a

doctor’s note saying that she had had surgery before the license could be updated. Id. at 46:8-

46:12. Ms. Corbitt left with her North Dakota license and without an Alabama license. She ran to

her car because she was afraid the men who had overheard the conversation were going to

physically attack her. Id. at 46:13-19.

        46.     Ms. Corbitt could only have gotten an Alabama driver’s license if she had lied

about who she was. Id. at 47:7-9.

        47.     The humiliating way she was treated at the driver’s license office has had a

significant impact on Ms. Corbitt. She has lost sleep and has had to miss work hours because of

the incident. Id. at 36:21-23; 37:1-11.

        48.     Ms. Corbitt, while she remains as a student in Alabama, can continue to use her

North Dakota license, but if she found a job in her home state after graduation, she would have to

give up driving or lie about who she is and put herself at risk. Id. at 47:4-9, 64:3-10; 36:19-

38:13; Corbitt Decl., at ¶ 15.

        49.     Ms. Corbitt would have liked to consider relocating to Alabama permanently after

completing her studies if she could find a position in her field in the state. Corbitt Decl., at ¶ 12.

Auburn University would be an attractive place for her to work after graduation. Corbitt Dep.

17:3-19. Because of Policy Order 63, Ms. Corbitt does not believe it would be possible for her to

remain in the state permanently without sacrificing her integrity, safety, privacy, autonomy, and

dignity. Corbitt Decl., at ¶ 12.




                                                  12
       Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 15 of 58




         50.    Ms. Corbitt finds it “very difficult” “to navigate the world not having a driver’s

license in the state where I live.” Corbitt Dep. 37: 12-15. If she had to have a license that listed

her sex designation as male, it would out her to her employers. Id. at 37:19-23. She fears that

employers and third parties “will not take kindly to a trans person working” there. Id. at 38:1-2.

Ms. Corbitt also finds it “incredibly insulting to be treated differently than other people in my

state.” Id. at 38:3-6.

         51.    Ms. Corbitt has received death threats for speaking out on transgender issues in

the past. Corbitt Decl., at ¶ 11. Currently, Ms. Corbitt is being stalked. Id. at 69:14-20. She

suspects the person stalking her is targeting her because she is transgender. Corbitt Decl., at ¶ 11.

While Ms. Corbitt does not keep her transgender status secret in all circumstances, she wants to

be able to keep it confidential in situations where she would be at significant risk, like if she

were pulled over by a police officer on a dark country road or carded for buying an alcoholic

beverage. Corbitt Dep. 58:1-21.

         52.    In those situations where Ms. Corbitt does voluntarily disclose her transgender

status, like educational events about transgender issues or her own social media accounts, she

can control the narrative, unlike situations where she must show her driver’s license. Id. at 59:11-

21.

         53.    It is Ms. Corbitt’s “closely held religious belief that God has created [her] as a

transgender woman.” Corbitt Decl., at ¶ 13. She believes that rejecting her identity as a

transgender woman would be tantamount to rejecting God. She does not feel that surgery is right

for her at this time. Corbitt Dep. 60:14-21; Corbitt Decl., at ¶ 14.

      B. Destiny Clark




                                                  13
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 16 of 58




       54.     Plaintiff Destiny Clark resides in Alabama. Clark Dep. 12:23-13:5, attached as

Pls.’ Ex. 36. Ms. Clark is transgender and female. She was assigned male at birth, and she knows

herself to be female. Id. at 8:20-13; 14:13-15; 15:16-19. She first realized she was female when

she was five or six years old. Id. at 14:16-15:15.

       55.     Ms. Clark grew up in Saint Clair County. Id. at 9:1-4. She moved away as a

young adult, but returned to care for her father when he was ill. Decl. of Destiny Clark, attached

as Pls.’ Ex. 37 (“Clark Decl.”), at ¶ 3. Ms. Clark currently works two jobs and volunteers for

various organizations. Clark Dep. 11:20-23; 59:17-23.

       56.     Ms. Clark first met and spoke with another transgender person when she was

twenty one years old. After talking to that person, she finally felt like she knew who she was and

could be who she was. Id. at 19:20-20:14. Ms. Clark was diagnosed with gender dysphoria for

the first time sometime around 2010. Id. at 15:19-26:9.

       57.     Ms. Clark completed a legal name change of her first name, which was

traditionally masculine, to her current first name, Destiny, in 2015. Name Change Order

(redacted) attached as Pls.’ Ex. 38. Ms. Clark has corrected her gender with the Social Security

Administration. Clark Dep. 35:20-36:12.

       58.     Ms. Clark has tried to change the gender listed on her Alabama license three

times. Id. at 36:17-20. First, Ms. Clark went to the Pell City driver license office in Saint Clair

County. There, a clerk told her that they could not help her, and she would have to contact

Montgomery. Id. at 37:7-15.

       59.     Second, Ms. Clark contacted the Medical Unit of ALEA in Montgomery, where

she spoke to Defendant Jeannie Eastman. Ms. Eastman advised her to send over her medical




                                                 14
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 17 of 58




documentation. Ms. Clark did so, but Ms. Eastman declined to change the sex designation on her

license. Id. at 37:13-22.

       60.     Third, after Ms. Eastman had breast augmentation surgery, a form of gender-

affirming surgery, Ms. Clark again contacted Ms. Eastman. Ms. Clark sent a letter from her

surgeon to Ms. Eastman. When Ms. Clark did not hear back from Ms. Eastman, she called Ms.

Eastman’s office. She then learned that Ms. Eastman had contacted her surgeon without her

permission to get more information about her medical care, and had again denied her application

to change the sex designation on her driver’s license. Letter from Robert Bolling, M.D. to Whom

It May Concern (Jan. 18, 2017) (D169) attached as Pls.’ Ex. 39. Ms. Eastman stated that Ms.

Clark needed to have “full surgery.” Clark Dep. 41:15-42:13. Ms. Clark does not want or need

any additional surgery. Id. at 43:1-4.

       61.     Ms. Clark’s license still designates her as male. Clark driver’s license (redacted)

attached as Pls.’ Ex. 40. She is typically perceived as female, including by strangers. Clark Decl.

at ¶ 1. As a result, Ms. Clark experiences a high level of anxiety going about her daily life. Id. at

¶ 7. Ms. Clark is afraid to produce her license in public.

       62.     Once, when Ms. Clark got pulled over by an officer at night, the demeanor of the

officer changed when the officer realized that Ms. Clark was transgender because of her driver’s

license. While in that situation the officer became rude but did no more than frighten her, Ms.

Clark worries that next time, it could be worse. Clark Dep. 33:6-14; 34:3-7.

       63.     Ms. Clark avoids ordering alcohol at a restaurant unless she knows the bartender

personally. Id. at 33:15-19. If she wants to buy alcohol in a store, she asks her boyfriend to buy it

for her so she will not have to show her driver’s license. Clark Decl., at ¶ 9.




                                                 15
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 18 of 58




       64.     While voting, Ms. Clark was humiliated when the clerk misgendered her in front

of around fifty people. This made her afraid about voting because someone could follow her out

and attack her. “If someone would have heard the polling person call me sir and refer to me with

male pronouns and they wanted to cause a ruckus outside of the polling place, it's a danger to

myself.” Clark Dep. 33:20-23; 34:1-9.

       65.     Ms. Clark does not have a passport. She has never needed one, because she has

never traveled outside of the country. Id. at 71:7-12. Ms. Clark has worked in the food industry

for over thirteen years and she has never had anyone verify their age with a passport. Id. at

79:11-15.

       66.     Ms. Clark sometimes discloses that she is transgender, such as when speaking or

performing at events for the LGBTQ community, and on her Facebook page. When she posts

about being transgender online, she understands that she may receive hate mail, but she assesses

the risk of physical violence to be low. “They can’t necessarily come through the computer

screen and punch me in the face.” Id. at 80:1-10.

       67.     When she performs at LGBTQ community events, Ms. Clark also assesses the

risk of physical harm to herself as low. Because many LGBTQ people attend those events, she

believes that people would quickly come to her aid if anyone tried to hurt her. Id. at 81:15-82:6.

       68.     By contrast, when she has to show her driver’s license to someone, the other

person is usually physically close to her, and there usually are not many people around she can

count on to defend her. Ms. Clark considers the risks in those situations to be high. “[T]hey could

commit violence right there, beat me up, shoot me, do something.” Id. at 82:7-20.

   C. Jane Doe




                                                16
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 19 of 58




       69.     Jane Doe proceeds in this case under a pseudonym to protect her safety and

privacy. Protective Order, ECF No. 41. Ms. Doe grew up in Alabama. Doe Dep. 11:1-6, attached

as Pls. Ex. 41. She moved away as an adult, but moved back in 2005 when her mother became

sick. Id. at 14:20-15:6.

       70.     Ms. Doe is transgender. She was assigned male at birth, and she knows herself to

be female. Id. at 10:15-23. She knew that something was different when she was around six or

seven years old, and she identified as a woman beginning in high school. Id. at 19:7-12.

       71.     When Ms. Doe was a young adult, people at her job heard a rumor that Ms. Doe

was a cross-dresser. Id. at 21:13-17. They attacked her in a way that caused her serious physical

injury, and could have cost her her life. Decl. attached as Pls.’ Ex. 42. After that experience, she

decided that she had to keep her female and trans identity a secret. Doe. Dep 21:5-12.

       72.     Later in her life, Ms. Doe began seeking treatment, and she was diagnosed with

gender identity disorder (now called gender dysphoria.) Id. at 25:6-10; 26:3-5. Ms. Doe changed

her given first name, which was traditionally masculine, to her current first name, which is

traditionally feminine. Doe name change order attached as Pls.’ Ex. 43. She also updated her

passport and social security records to reflect her female sex. Doe dep. 29:15-17; 32:21-33:1.

       73.     Doe has tried many times to change the sex on her license, but has been

unsuccessful. Id. at 39-40. Ms. Doe initially was not even permitted to change her name on her

license despite having a court order. The clerk told her that because her sex was listed as male,

they would not take her photograph while she was wearing makeup. Id. at 38:10-39:6. She then

went to another office, where they changed her name, but told her that she did not have the

correct paperwork to change her sex designation, and she should contact Montgomery. Id. at

40:4-10.



                                                 17
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 20 of 58




       74.     Ms. Doe then traveled to Montgomery and offered medical documentation of her

gender to ALEA. Id. at 41:5-21; Letter Certifying Applicant’s Gender Change (P6) Attached as

Pls.’ Ex. 44. ALEA did not accept the documentation, and told Ms. Doe that she had to amend

the gender marker on her birth certificate first. Ms. Doe then went to the Department of Vital

Statistics, where she offered the same letter. The clerk at that office told her that she had to have

a court order instead. Doe Dep. 43:22-44:7.

       75.     Ms. Doe then heard that her passport might be enough to change the sex

designation. Id. at 45:1-17. She called ALEA in Montgomery to ask if she could use her passport

and a letter from her primary care physician to change the sex designation on her license. Id. The

person she spoke to advised her to bring her documentation to a local office. Id. Ms. Doe did so,

but again was not allowed to change the sex designation on her license. Id. at 46:13-21.

       76.     She then called ALEA in Montgomery again, and was told that she could only

change the sex designation on her license if she took a letter saying she had had “the full

surgery” to a judge, got a court order and used it to amend her birth certificate, and took her birth

certificate to ALEA to amend her driver’s license. Id. at 47:19-22; 48:12-49:5. Ms. Doe has not

had any gender-affirming surgery because she cannot afford this treatment. Doe Decl., at ¶ 20.

       77.     Ms. Doe does not want people to know that she is transgender. Id. at 49:14-21.

Ms. Doe tries to minimize the situations where she uses her driver’s license. For example, she

uses her passport to check into hotels, although one hotel worker asked for her license instead.

Id. at 36:5-10; 79:13-18.

       78.     Still, Ms. Doe has experienced discrimination because of the sex designation on

her driver’s license. During a traffic stop, a police officer saw the feminine name and male sex

designation on Ms. Doe’s license and inferred that Ms. Doe was transgender. Doe Dep. 35:3-18.



                                                 18
      Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 21 of 58




The police officer informed Ms. Doe’s employer, and Ms. Doe’s employer reacted poorly. She

resigned because she believed she was about to be fired. Doe Decl., at ¶ 15; Doe Dep. 35:3-18.

        79.      Once, while visiting her credit union, Ms. Doe had to show her driver’s license to

the teller. The teller responded by telling Ms. Doe that she was “going to hell,” saying that she

could not “condone this,” and refusing to serve her. Doe Dep. 78:11-79:4. Ms. Doe has also

faced harassment and negative remarks because her driver’s license has outed her to restaurant

and bar staff when she has wanted to order a drink. Doe Dep. 35:19-23; 36:1-4; Doe Decl., at ¶

17.

        80.      On February 6, 2018, Plaintiffs filed this constitutional challenge to Policy Order

63 seeking injunctive relief.4 On July 16, 2018, Plaintiffs filed their First Amended Complaint,

which Defendants answered on August 8, 2018. First Amended Complaint, ECF No. 38; Answer

to First Amended Complaint, ECF No. 40. Plaintiffs and Defendants completed discovery

January 11, 2019.

Transgender People, Safety, and Treatment for Gender Dysphoria

        81.      Transgender people have a gender identity—a fundamental sense of self in terms

of sex—that is different from the sex they were assigned at birth. Gorton Decl., at ¶ 15, attached

as Pls.’ Ex. 45. Transgender women are women who were assigned a male sex at birth and know

themselves to be women. Id. at ¶ 16; Clark Dep. 15:20-16:1. Transgender men are men who were

assigned a female sex at birth and know themselves to be men. Gorton Decl., at ¶ 17.

Transgender people are a diverse group, hailing from all walks of life.

        82.      Roughly 0.3% of adults are transgender. Gary J. Gates, Williams Inst., How Many

People are Lesbian, Gay, Bisexual, and Transgender? 1 (2011), attached as Pls.’ Ex. 46.


4
  Originally, Ms. Corbitt, Ms. Clark, and John Doe brought this action. John Doe voluntarily withdrew at the same
time Jane Doe joined this action through the First Amended Complaint.

                                                       19
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 22 of 58




Transgender people experience significant discrimination and violence. Id. ¶ 30; Sandy E.

James, et. al, The Report of the 2015 U.S. Transgender Survey at 89-90 (2016) (“USTS”),

attached as Pls.’ Ex. 47. at 12; 14, 198 (one in six respondents in major national survey of

transgender people who had ever been employed had lost a job because of their gender; more

than half of respondents who had interacted with a police officer in the past year had experienced

some form of mistreatment; nearly half of respondents had been sexually assaulted). Already in

2019, a transgender woman has been murdered in Alabama. Alabama Woman Becomes First

Known Transgender Person Killed This Year in U.S., New York Times, (last visited January 23,

2019) attached as Pls.’ Ex. 48. Police refused to identify the victim as a woman and did not

acknowledge that she was transgender, disrespecting her in death and delaying broader

awareness of the incident, in part because of her “legal documents.” Id.; HRC Mourns Dana

Martin, the First Known Transgender Person Killed in 2019, Human Rights Campaign, (last

visited January 23, 2019), attached as Pls.’ Ex. 49.

       83.     Showing ID that does not match one’s gender presentation can trigger anti-trans

violence and discrimination. According to a 2015 report, 25% of transgender people were

verbally harassed, 16% denied services or benefits, 9% asked to leave a location or

establishment, and 2% assaulted or attacked after showing identification with a name or gender

marker that did not match their gender. USTS at 89-90. Twenty-eight percent of transgender

respondents from Alabama had at least one of these experiences. U.S. Trans Survey of 2015:

Alabama State Report, attached as Pls. Ex. 50. Additionally, transgender people with ID that

reflects the wrong gender sometimes avoid situations where they will need to produce ID, such

as “travelling by plane, applying for employment, employing for public benefits, filling

prescriptions, purchasing alcohol, applying to and attending college, checking into a hotel,



                                                20
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 23 of 58




renting a car, voting, opening and using a checking account, using a credit or bank card,

travelling internationally, and number other things that most of us take for granted.” Gorton

Decl., at ¶ 28.

        84.       Many transgender people experience gender dysphoria (GD). Gender dysphoria is

a condition characterized by clinically significant distress associated with an incongruence

between one’s gender identity, one’s body, and other people’s perceptions of one’s gender.

Gorton Decl., at ¶ 19. Treatment for gender dysphoria may include social transition, hormone

treatment, and one or more surgical treatments. Id. at ¶ 20; 21; 23.

        85.       The Plaintiffs’ expert, Dr. R. Nicholas Gorton, is prepared to testify at trial that

changing the sex designation on a driver’s license, in and of itself, “has profound health benefits

for patient with gender dysphoria as well as significant social, legal, and safety implications for

transgender people navigating the world in accordance with their gender identity.” Id. at ¶ 25. In

fact, having an identity document with the correct sex designation has been associated with a

“large reduction” in suicidal thinking and suicide attempts. “The magnitude of this improvement

is greater than treating depressed suicidal patients with common antidepressants” Id. at ¶ 27.

        86.       Dr. Gorton would also testify that, while one or more surgical procedures may be

necessary to treat gender dysphoria, some people with gender dysphoria do not need surgical

treatment to relieve their symptoms. “It should be remembered that the goal of treatment of GD

is to relieve the dysphoria, not to accomplish a laundry list of treatments that may in fact be ill

advised in some patients.” Id. at ¶ 36. Because of other conditions, surgery can be particularly

risky for some transgender people. Id. at ¶ 38-40. Depending on what is necessary to relieve that

individual’s gender dysphoria and what the risks of surgical intervention would be for them,

surgery may be medically contraindicated. Gorton Dep. 45:16-20, attached as Pls.’ Ex. 51.



                                                    21
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 24 of 58




       87.     Dr. Gorton also notes that most genital surgeries for treatment of GD, and all

genital surgeries for treatment of GD in transgender women, result in “permanent infertility.

While this is an unfortunate though acceptable side effect to many transgender people for their

treatment, just as it might be for people with cancer, it should only be undertaken when the

health benefits of treatment outweigh the risks.” Gorton Decl., at ¶ 43.

       88.     Dr. Gorton concludes that “it is scientifically inaccurate, clinically inappropriate,

and unethical to require a set of medical and surgical procedures to define who should be

provided with appropriate identity documentation.” Id. at ¶ 46. According to a 2015 study, only

around 25% of transgender people have had any form of surgery, and the types of surgery range

widely. Id. at ¶ 33; USTS at 101. Only around 2% of transgender men have had surgery that

involves creation of a penis (metaoidioplasty or phalloplasty). USTS at 101.

       89.     Dr. Gorton would testify that gender identity is a component of sex, and that even

when speaking exclusively about genital anatomy, “penis or vagina” is a vast oversimplification.

Gorton Decl., at ¶ 24; 37; 51. People born with intersex conditions, people who have suffered

traumatic injuries to their genitals, and people who have undergone certain treatments for cancer,

gender dysphoria, and other conditions may have genital anatomy not considered typical for

male or female, and may not have genitalia considered typical for the sex they were assigned at

birth. Id. Defendants’ expert Donald Leach, while lacking medical expertise, concurs with Dr.

Gorton on these points. Leach Dep. 19:11-21:11.

       90.     Dr. Gorton would also testify that it is not sensible to ask a surgeon whether a

person has had all of the treatment they need for GD. A surgeon operating on a single body site

would not know what other or further treatment, if any, the person would need to relieve their

symptoms. Gorton Decl., at ¶ 41.



                                                 22
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 25 of 58




        91.    Defendants have produced no evidence to dispute any of Dr. Gorton’s statements.

Alabama Driver Licenses
      92.   Alabama law makes it a crime to drive without carrying a license. See Ala. Code

§ 32-6-1; Ala. Code § 32-6-18. Drivers must comply with requests from law enforcement

officers to show their driver license. See Ala. Code § 32-6-9; Sly v. State, 387 So. 2d 913, 916

(Ala. Crim. App.), writ denied, 387 So. 2d 917 (Ala. 1980). Drivers must also show their license

to others involved in traffic accidents. Ala. Code § 32-10-2. A driver’s license will create a

presumption that one is not unlawfully present in the United States if questioned by a law

enforcement officer. Ala. Code § 31-13-12.

        93.    Alabamian adults have little choice but to drive. Even in Alabama’s largest city of

Birmingham, the public transportation system has been ranked second worst in the entire

country. Jeremy Gray, Birmingham area’s transit use deemed 2nd worst in US, al.com,

September 23, 2011, attached as Pls.’ Ex. 52. Alabama also lacks adequate bike lanes and other

infrastructure for cycling. The League: Bicycle Friendly America: Bicycle Friendly State Report

Card 1 (2017), attached as Pls.’ Ex. 53 (“According to federal data, very few people commute by

bike in Alabama and those who do experience some of the least safe conditions in the United

States.”).

        94.    Additionally, Alabama law permits or requires a driver’s license to be used as

proof of permission to drive, identity, age, residence, veteran status, or lawful presence in the

United States in a wide range of circumstances. For example, a driver’s license is necessary or

sufficient to meet a requirement for many jobs, professions, and commercial activities. See e.g.

Ala. Code § 8-19A-5 (application for license to do telemarketing); Ala. Admin. Code 580-2-9-

.17(6) (criterion for a case manager in a mental illness community program); Ala. Code § 16-27-

4 (application to become school bus driver); Ala. Admin. Code 540-X-16App.A (application for

                                                 23
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 26 of 58




special purpose license to practice medicine or osteopathy); Ala. Admin. Code 540-X-7App.B

(application for physician assistant license); Ala. Admin. Code 560-X-35-.02(12)(e)(2)

(Medicaid reimbursement as personal care attendant); Ala. Admin. Code 822-X-1-.05

(accreditation for lead hazard reduction); Ala. Code § 45-8-241.01; Ala. Code § 45-1-200

(application for license to do door-to-door sales); Ala. Admin. Code 790-X-2-.01 (application for

real estate license); Ala. Admin. Code 20-X-5-.01 (application for alcoholic beverage license);

Ala. Admin. Code 810-5-12-.01 (application for motor vehicle dealer license); Ala. Admin. Code

620-XApp.A Form3 (application for nursing home administrator license); Ala. Admin. Code

360-X-7-.02 (qualification as certified fire apparatus operator); Ala. Code § 9-12-113(f)

(qualification for commercial fishing); Ala. Admin. Code 20-X-5-.03 Ala. Code § 16-5-54

(eligibility for salary supplement to certain teachers).

       95.     A driver’s license may or must be used for important aspects of civic

participation, family life, and access to education. See, e.g., Ala. Admin. Code 660-5-29-.02 (to

qualify as a foster parent); Ala. Code § 31-13-28 (to register to vote); Ala. Code § 17-9-30 (to

vote); Ala. Admin. Code 300-4-3-.01(4)(e) (to show eligibility for Alabama student grant

program); Ala. Admin. Code 250-X-5-.12 (to show eligibility for barber and cosmetology

school); Ala. Code § 16-64-3 (to show residency for in-state tuition rates at institutions of higher

learning); Ala. R. J. Admin. Rule 40 (driver’s license records used to form master juror list).

       96.     Alabama law also calls for driver’s licenses in a range of situations relevant to

healthcare and significant life events. See Ala. Code § 22-19-60 (to make anatomical gift upon

death); Ala. Code § 20-2-190(5)(a) (to purchase pseudoepinephrine over the counter); Ala.

Admin. Code 580-9-44-.29(14)(iii) (to receive opioid maintenance therapy); Ala. Admin. Code

262-X-4-.02(13)(b)(1) (to show eligibility to receive crime victim’s compensation).



                                                  24
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 27 of 58




       97.     Finally, Alabama law conditions participation in various recreational activities on

proof of status that a driver’s license can supply. See Ala. Code § 9-11-53.1 (application for

saltwater fishing license); Ala. Code § 9-11-53 (application for freshwater fishing license); Ala.

Code § 9-11-44 (application for hunting license); Ala. Code § 28-11-2 (purchase tobacco

products); Ala. Code § 8-17-222 (purchase fireworks); McLeod v. Cannon Oil Corp., 603 So. 2d

889 (Ala. 1992) (purchase alcohol); Ala. Code § 9-14-8 (free entrance to state parks upon

presentation of driver’s license with veteran designation).

                                           ARGUMENT

I. Policy Order 63 Violates the Equal Protection Clause

       Defendants’ policy facially discriminates against transgender people. Defendants deprive

transgender people, and only transgender people, of access to an accurate, usable driver’s license

without documentation of undergoing surgeries they may not want, need, or be able to afford,

and that are wholly irrelevant to their ability to drive. Defendants have offered no justification

that would even satisfy rational basis review, much less the heightened scrutiny accorded

discrimination on the basis of sex and transgender status.

A. Defendants Discriminate Against Transgender People by Denying Them Driver’s Licenses

Matching Their Gender.

       The Equal Protection Clause of the Fourteenth Amendment provides that no state shall

“deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.

14, §1. The goal of the Equal Protection Clause is to ensure that “all persons similarly

circumstanced shall be treated alike.” Reed v. Reed, 404 U.S. 71, 76 (1971); see also City of

Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985).




                                                 25
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 28 of 58




        Policy Order 63 facially discriminates based on sex and transgender status. It establishes

the only process for individuals to change the sex designation on their driver’s license. The

policy explicitly concerns sex, and prevents only transgender people from obtaining an accurate

and safe driver’s license without undergoing surgery and producing documentation of surgery to

the government. Defendants treat transgender people differently than similarly-situated

cisgender5 people.

B. Defendants’ Policy Receives Heightened Scrutiny Because It Classifies Based On Sex.

        Defendant’s policy warrants at least heightened scrutiny. Classifications based on

transgender status are necessarily classifications based on sex, and the Supreme Court has long

subjected classifications on the basis of sex to heightened scrutiny. United States v. Virginia, 518

U.S. 515, 555 (1996), quoting J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 136 (1994) (‘“A]ll

gender-based classifications . . . warrant heightened scrutiny.’”)

        The Eleventh Circuit has ruled that “discrimination against a transgender individual

because of her gender-nonconformity is sex discrimination . . . that is subject to heightened

scrutiny under the Equal Protection Clause.” Glenn v. Brumby, 663 F.3d 1312, 1319; see also

EEOC v. R.G. & G.R. Harris Funeral Homes, Inc., 884 F.3d 560, 571 (6th Cir. 2018), cert. pet.

filed (discrimination against a transgender woman is necessarily based on “notions of how sexual

organs and gender identity ought to align,” which is “impermissible sex stereotyping.”);

Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1119 (N.D. Cal. 2015) (“[D]iscrimination against

transgender individuals is a form of gender-based discrimination subject to intermediate

scrutiny.”). Classifications based on transgender status are sex-based classifications because they

are premised on transgender people’s nonconformance with sex stereotypes, as well as

5
 Cisgender is a term that refers to a person whose sense of personal identity and gender corresponds with their sex
assigned at birth. It refers to anyone who is not transgender. Gorton Decl., at ¶ 18.

                                                        26
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 29 of 58




transgender people’s identification with a sex other than their assigned sex at birth. See Glenn,

663 F.3d at 1316 (“A person is defined as transgender precisely because of the perception that

his or her behavior transgresses gender stereotypes. ‘The very acts that define transgender people

as transgender are those that contradict stereotypes of gender-appropriate appearance and

behavior.’”) (citation omitted).

       Policy Order 63 classifies people based on their transgender status for purposes of sex

designations on licenses, and is therefore a sex-based classification. Alabama’s Policy Order 63

specifically targets transgender people based on their nonconformity to sex stereotypes, and

identification with a sex other than their sex assigned at birth. They are the only group that

cannot get a license that reflects the sex with which they identify. The policy only applies to

transgender individuals, as Defendants are well aware. Eastman Dep. 42:20-43:6. Moreover,

Policy Order 63 facially governs sex designations, and it requires surgery on genitals, a sex-

related characteristic. Eastman Dep. 91:10-14. As Policy Order 63 applies only to transgender

people, and as it concerns sex designations and sex-related characteristics, it is a sex-based

classification that warrants heightened scrutiny.

C. The Policy Requires Heightened Scrutiny Because It Discriminates Against Transgender

People, a Group That is at Least Quasi Suspect.

       Additionally, transgender people are at least a quasi-suspect class, and classifications

based on transgender status should receive at least intermediate scrutiny. To determine whether a

classification should be subject to heightened scrutiny, the Supreme Court examines four factors:

(1) a history of discrimination against those with the characteristic; (2) the lack of relevance of

the characteristic upon which the classification is based; (3) the immutability of the

characteristic; and (4) the minority status or political powerlessness of those with the



                                                 27
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 30 of 58




characteristic. See Frontiero v. Richardson, 411 U.S. 677, 684-88 (1973) (plurality opinion)

(identifying factors and concluding that classifications based on sex warrant heightened

scrutiny); see also Windsor v. United States, 699 F.3d 169, 181-82 (2d Cir. 2012) (concluding

classifications based on sexual orientation warrant heightened scrutiny), aff'd, 570 U.S. 744

(2013). Based on the Supreme Court’s four-factor test, transgender status is a suspect class. See

Karnoski v. Trump, No. C17-1297-MJP, 2018 WL 1784464, at *9 (W.D. Wash. Apr. 13, 2018),

appeal filed and stay of preliminary injunction granted.

       First, transgender people have suffered a history of discrimination. See Whitaker v.

Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1051 (7th Cir. 2017), cert. denied,

138 S. Ct. 1260, (2018) (“There is no denying that transgender individuals face discrimination,

harassment, and violence because of their gender identity”); Evancho v. Pine-Richland Sch.

Dist., 237 F. Supp. 3d 267, 288 (W.D. Pa. 2017) (“[T]ransgender people as a class have

historically been subject to discrimination”); Brocksmith v. United States, 99 A.3d 690, 698

(D.C. 2014) (“[T]he hostility and discrimination that transgender individuals face in our society

today is well-documented.”); Adkins v. City of New York, No. 14-cv-7519, 2015 WL 7076956, at

*3 (S.D.N.Y Nov. 16, 2015) (“[T]his history of persecution and discrimination [against

transgender people] is not yet history.”); Kerrigan v. Commissioner of Public Health, 957 A.2d

407, 446 (Conn. 2008) (The “bigotry and hatred” faced by transgender people is “akin to, and, in

certain respects, perhaps even more severe than, those confronted by some groups that have been

accorded heightened judicial protection.”); Gorton Decl., at ¶ 29 (“Unfortunately, transgender

people when they are outed as being transgender face starkly increased rates of interpersonal

violence.”).




                                                28
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 31 of 58




       Second, the classification of transgender status, like other protected statuses, ‘“bears no

relation to the ability to perform or contribute to society’” Frontiero, 411 U.S. at 686; see also

Karnoski, 2018 WL 1784464, at *10 (“Discrimination against transgender people clearly is

unrelated to their ability to perform and contribute to society.”); Adkins 2015 WL 7076956, at *3

(finding no indication that transgender people are “any less productive than any other member of

society.”). The Plaintiffs in this case, for example, contribute to their communities through their

work, volunteer service, and care for their families.

       Third, transgender identity is immutable, because it is based on characteristics outside of

individual control. See Glenn, 663 F.3d at 1316; Karnoski v. Trump, 2018 WL 1784464, at *10

(noting ‘“medical consensus that gender identity is deep-seated, set early in life, and impervious

to external influences’”) (citation omitted); Gorton Decl., at ¶ 11 (noting that gender identity is

“a product of the central nervous system”).

       Finally, the Supreme Court considers to what extent a group is “a minority or politically

powerless.” Bowen v. Gillard, 483 U.S. 587, 602 (1987). Transgender people share

“characteristics that define [them] as a discrete group,” id. at 602, and only make up

approximately 0.3% of the adult population. Gates, supra, at 1. Transgender people are also

comparatively politically powerless, and are therefore subject to “the discriminatory wishes of

the majoritarian public.” Windsor, 699 F.3d at 185; see also Karnoski, 2018 WL 1784464, at *11

(noting that “[t]here are no openly transgender members of the United States Congress or the

federal judiciary”). As transgender people belong to a politically powerless minority,

classifications that single transgender people out for differential treatment call for heightened

scrutiny.




                                                 29
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 32 of 58




       Based on the Supreme Court’s four-factor test, transgender status is at least a quasi-

suspect class in its own right, and classifications based on transgender status should be analyzed

using heightened scrutiny.

D. Defendant’s Policy is Not Narrowly Tailored to a Compelling State Interest, Nor Is It

Substantially Related to Achieving an Important Government Objective.


       The Defendants’ actions fail both strict and intermediate scrutiny. Under strict scrutiny, a

classification violates equal protection unless the government can show that the classification is

“narrowly tailored to further a compelling government interest.” Shaw v. Reno, 509 U.S. 630,

643 (1993). Under intermediate scrutiny, Defendants must demonstrate that the classification is

“substantially related” to achieving an “important government objective.” Craig v. Boren, 429

U.S. 190, 197 (1976). To adequately defend the policy against intermediate scrutiny, Defendants

must “demonstrate an ‘exceedingly persuasive justification’” for their action. United States v.

Virginia, 518 U.S. at 533. Post-hoc rationalizations cannot survive heightened scrutiny. See id. at

533 (“The justification must be genuine, not hypothesized or invented post hoc in response to

litigation.”); Glenn, 663 F.3d at 1321 (noting hypothetical justifications cannot satisfy

heightened scrutiny).

       To be permissible, disparate treatment of a quasi-suspect class must have a factual basis

not rooted in overly broad generalizations, and the factual basis relied upon to justify the policy

must be substantially related to a governmental objective. Craig, 429 U.S. at 204 (relationship

between gender and traffic safety “too tenuous” to support gender-based classification); United

States v. Virginia, 518 U.S. at 533 (justifications may not rely on “overbroad generalizations”

about gender). Policy Order 63 does not serve an important governmental objective, let alone a

compelling state interest. Moreover, the discriminatory means employed by Defendants through

                                                 30
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 33 of 58




Policy Order 63 are not substantially related, let alone narrowly tailored, to achieving the

Defendant’s stated objectives.

       Courts in Alaska, Idaho, Michigan, and Puerto Rico have all held that policies barring

transgender people from obtaining identity documents matching their gender identity lack any

adequate government justification. See Arroyo Gonzalez v. Rossello Nevares, 305 F. Supp. 3d

327, 333 (D.P.R. 2018); F.V. v. Barron, 286 F. Supp. 3d 1131, 1142 (D. Idaho 2018); Love v.

Johnson, 146 F. Supp. 3d 848, 856 (E.D. Mich. 2015); K.L. v. State, Dept. of Admin., Div. of

Motor Vehicles, No. 3AN-11-05431-CI, 2012 WL 2685183, at *6-8 (Alaska Super. Mar. 12,

2012). Policy Order 63 similarly lacks any sufficient justification.

       Chief Pregno testified that Defendants took very little into account when creating and

revising Policy Order 63. Defendants claim that Policy Order 63 was motivated by a desire to

“stay consistent with . . . the State of Alabama’s birth certificate procedure.” Pregno Dep. 48:10-

12. Consistency is not an important or compelling government interest, though. At most it might

amount to administrative convenience, which on its own is not an important government

objective. See Craig, 429 U.S. at 198; Stanley v. Illinois, 405 U.S. 645, 656 (1972); Frontiero,

411 U.S. at 690.

       Defendants failed to explain any way in which consistency with the state birth certificate

law served any interest beyond the interest in consistency itself. When asked why consistency

mattered, the only response the agency could offer was circular, repeating that it wanted to

mirror the state birth certificate policy. Pregno Dep. 42:23-43:16. In fact, Defendants’ policy

creates inconsistencies between Plaintiff’s licenses and their federal identification documents,

like passports and Social Security records, and between their licenses and the sex they, and those

in their lives, know them to be. The agency could offer no reason why consistency with the state



                                                 31
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 34 of 58




birth certificate policy was more important than consistency with federal policies. Pregno Dep.

107:1-18 (when asked why they did not consider consistency with federal records, the defendant

responded “We just didn’t.”). Defendants prioritized rough consistency with the state birth

certificate policy over consistency with federal passport and social security policies, most other

states’ driver’s license policies, medical recommendations, and transgender people’s own gender

identities, for no reason that it articulated at the time or could articulate during a 30(b)(6)

deposition.

        The only other interests Defendants asserted were wanting a formal written policy rather

than an unwritten, informal policy, and then, in the revision, allowing “more latitude” for

transgender people to change the sex on their driver’s licenses. Pregno Dep. 41:9-19; 35:10-15.

Formalizing a policy in writing does not rise to the level of an important or compelling interest,

and, more importantly, has nothing to do with the content of the policy. It is that content, which

prevents transgender people from getting driver’s licenses that they can use safely unless they

have had surgery and provide proof of it to the government, that Plaintiffs challenge, not the

existence of a written policy in and of itself. And it is not an important or compelling interest to

provide “more latitude” while still keeping a corrected and useful license out of reach for most

transgender people. To the extent making corrected driver’s licenses meaningfully available to

transgender Alabamians was the goal, the means to achieve that goal—a surgery requirement—is

not remotely well suited to achieving it.

        Perhaps most importantly, Defendants have also offered no explanation for how their

interests differ from those of the majority of other states that do not require surgery to change the

sex designation on a license. Thus, even if the interests the Defendants identified were

compelling or important, it would be hard to imagine why the Defendants need Policy Order 63



                                                  32
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 35 of 58




to advance them when most other states in the United States have found a way to satisfy their

interests without a comparable policy. See Love, 146 F. Supp. 3d at 857 (noting that “[a]t least 25

of the states and the District of Columbia do not require a transgender person to undergo surgery

to change the gender on his or her driver's license or state ID card” and stating “[t]he Court

seriously doubts that these states have any less interest in ensuring an accurate record-keeping

system”).

E. Policy Order 63 Can Not Withstand Even Rational Basis Review.

       Even if Policy Order 63 received no more than rational basis review, Plaintiffs would still

prevail. While Defendants have offered various post hoc rationalizations for Policy Order 63,

they have not identified and cannot identify any legitimate government interest rationally related

to the surgery requirement in Policy Order 63. See Romer v. Evans, 517 U.S. 620, 632-33 (1996).

The policy is arbitrary and motivated by animus, and thus fails rational basis review. Defendants

state that its interests are providing information to law enforcement for identification purposes;

providing information to law enforcement and correctional agencies to assist them in applying

sex-specific policies to transgender arrestees and prisoners; assisting in the provision of

emergency medical care; and disclosing information about people’s genital anatomy. The first

three interests, while legitimate, are not rationally related to Policy Order 63. The last one is not

legitimate.

   1. Policy Order 63 is arbitrary and based on animus

       Policy Order 63 is based solely on the uninformed feelings of decision makers about

transgender people. It is also arbitrary in its design and application.

        Policy Order 63 disadvantages a conspicuously narrow group of people, singling out

transgender people for special requirements and bureaucratic hurdles. To hold a driver’s license



                                                  33
        Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 36 of 58




that accurately reflects their gender, transgender (and only transgender) Alabamians are required

to undergo surgery. The policy makes no sense scientifically or in terms of the realities of

transgender people’s lives. While imposing a major medical requirement, Defendants did not

consult with any medical professionals in developing their policy. Defendants made no reference

at any time in explaining the reasons for or implementation of the policy to transgender people’s

actual medical needs. The policy’s requirements disregard medical reality: a large proportion of

transgender people have not undergone genital surgery. Gorton Decl., at ¶ 33. Some transgender

people do not need any surgery, and no single transgender person receives all forms of possible

surgical treatment. Gorton Decl., at ¶ 36. The point of medical treatment is not to produce a body

that matches others’ expectations, but rather to relieve suffering and prolong life. And what

medical care someone has received does not dictate how they should be treated. Gorton Decl., at

¶ 34.

          Multiple transgender people have complained about the policy to administrators,

including Defendants, explaining that it was outdated and offensive, and administrators sent and

received emails from the American Association of Motor Vehicle Administrators and others

showing that most states do not have similar requirements. Woodruff Dep. 56:21-57:5; Email

from Brian Duke to Jeannie Eastman (Sept. 26, 2016) (D381) attached as Pls. Ex. 54; Email from

Nona Short to Deena Pregno and Rufus Washington (Sept. 26, 2016) (D337), attached as Pls. Ex.

55; American Association of Motor Vehicle Administrators, Resource Guide on Gender

Designation on Driver’s Licenses and Identification Cards (Sept. 2016) (D338-380) attached as

Pls. Ex. 56; Email correspondence between Redacted and Jeannie Eastman (Jan. 3, 2018)

(D1110-D1114), attached as Pls. Ex. 57. Yet Defendants took no steps to confer with experts in

the field of transgender health, representatives of Alabama transgender communities, or even



                                                34
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 37 of 58




their own Medical Advisory Board when creating or revising their policy, and the policy still

stands. Eastman Dep. 129:6-21. Instead, Defendants have clung to a policy based on their own

conviction that “not just everybody” should be able to change the sex on their driver’s license,

even knowing that it has only been transgender people who have sought to change the sex

designation on their driver’s license. Eastman Dep. 42:12-43:6.

       In fact, it is the personal opinions of administrators about gender and transgender people

that form the basis for the policy. When explaining why she requires “complete” surgery from

applicants to satisfy the policy (which does not itself contain that requirement in writing), Ms.

Eastman stated, “Well, I don't see how a person could be a -- I mean -- let me think which way --

I mean, if you -- how can you change your sex if you don't have the top and bottom done?”

Eastman Dep. 53:19-23. When asked, “Where are you getting this from? Correct me if I’m

wrong. It sounds like this is coming from you, right?” Ms. Eastman answered, “Yes, I said that.”

Eastman Dep. 54:4-7. Ms. Eastman is also one of the only people aside from Chief Pregno

involved in developing the current version of the policy. Pregno Dep. 46:13-19.

       When trying to explain the agency’s reasons for adopting the policy, Chief Pregno used

the same language for describing her own personal opinions about transgender people as for the

official reasons behind the policy. Pregno Dep. 86:19 (“That’s who they are physically” when

describing reason for policy); 115:19 (“They are physically a male” when describing her

personal feelings about a transgender woman who has not had surgery). She does not believe that

transgender women are women unless they have surgery that obliterating a penis and creating a

vagina. She can base her belief on nothing concrete—she just feels that transgender people are

not who they know themselves to be, not even who their doctors say they are, unless they have

undergone a form of surgery that they may not want, need, or be able to afford and that results in



                                                 35
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 38 of 58




permanent loss of fertility. She is welcome to her personal opinion about what it means to be a

man or a woman, but she has chosen to give that opinion force of law through Policy Order 63,

prioritizing it over the safety, dignity, privacy, health, and autonomy of transgender people and

even the interests she claims Policy Order 63 ought to serve. “[A] classification of persons

undertaken for its own sake” is “something the Equal Protection Clause does not permit.” Romer,

517 U.S. at 635.

       Additionally, Policy Order 63 is arbitrary. By design, it has a vastly different impact on

people depending on where they were born. The alternative to submitting a letter from a surgeon,

under Policy Order 63, is submitting an amended birth certificate. Someone born in Idaho can

change the sex designation on their birth certificate by signing a form before a notary attesting

that the sex designation on the birth certificate does not match their gender identity. Idaho

Department of Health and Welfare, Instructions to Change the Indicator of Sex on an Idaho Birth

Certificate to Reflect Gender Identity, attached as Pls.’ Ex. 58. Someone born in Connecticut

must submit a letter from a doctor, nurse practitioner, or psychologist stating that they have

“undergone surgical, hormonal or other treatment clinically appropriate for the applicant for the

purpose of gender transition.” Conn. Gen. Stat. Ann. § 19a-42. Someone born in Alabama must

have a court order showing that the “sex of an individual born in this state has been changed by

surgical procedure and that the name of the individual has been changed” to change the sex

designation on a birth certificate. Ala. Code § 22-9A-19. Someone born in Tennessee can never

change the sex designation on their birth certificate no matter what. Tenn. Code Ann. § 68-3-

203(d). Thus, depending solely on where someone is born, this alternative avenue of relief may

be available for someone who has had no treatment for gender dysphoria; non-surgical treatment

for gender dysphoria; or surgical treatment for gender dysphoria as well as a name change—or it



                                                 36
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 39 of 58




may not be available at all. ALEA has not offered any rationale for how its interests vary based

on where someone was born.

        The Defendants’ interpretation of the policy to require use of the word “complete” by the

certifying surgeons creates an arbitrary effect as well. While decision makers intend this

requirement to prevent people from changing the sex designation on their license without having

had at least penile and vaginal surgery, the sex designation on a license can be changed

whenever the surgeon happens to use the term “complete.” No evidence suggests that surgeons

or physicians understand the term “complete” to mean what Defendants think it means, and the

undisputed expert testimony shows that surgeons would not be in an appropriate position to

assess whether a person’s course of treatment has been sufficient to alleviate their gender

dysphoria. Gorton Decl., at ¶ 41.

    2. Policy Order 63 undermines the ability to identify holders of Alabama driver’s licenses

        Defendants claim the government interest served by Policy Order 63 is to assist officers

“to identify the subject that they’re dealing with.” Pregno Dep. 55:9-56:6. Identification is a

legitimate government interest, and listing a sex designation on a license may bear a rational

relationship to that interest—but Policy Order 63 does not. In fact, Policy Order 63 works against

law enforcement interests in identification, because it prevents transgender people from updating

their licenses with the sex consistent with their identity and other people’s perceptions.

        In other jurisdictions where agencies have raised this justification for similar policies,

courts have consistently rejected it. The Eastern District of Michigan recognized that the state’s

refusal to correct the sex designation on transgender plaintiffs’ driver’s licenses “[bore] little, if

any, connection to Defendant’s purported interests” in maintaining accurate identity documents.

Love, 146 F. Supp. 3d at 856. Alaska’s Superior Court held that the state’s refusal to correct a



                                                  37
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 40 of 58




transgender woman’s driver’s license not only failed to “further[]…the state’s interest in accurate

document[s] and identification” but, in fact, created a risk of “inaccurate and inconsistent

identification documents.” K.L., 2012 WL 2685183, at *7. Identity documents bearing a

transgender person’s birth-assigned sex “inaccurately describe the discernable appearance of the

[document] holder by not reflecting the holder’s lived gender expression of identity,” id.,

creating problems for the document’s owner and all those who need to see it. See also F.V., 286

F. Supp. 3d at 1142 (birth certificate policy prohibiting sex designation changes lacked rational

basis); Arroyo Gonzalez, 305 F. Supp. 3d at 333 (birth certificate policy prohibiting sex

designation changes was “not justified by any legitimate government interest”).

       Under most situations where law enforcement officers seek to identify whether the person

presenting a driver’s license is actually its holder, the person’s surgical history, genitalia, and

reproductive organs are irrelevant. See Pregno Dep. 67:20-68:1; Leach Dep. 54:21-57:13. Policy

Order 63 means that transgender women who have a female identity, typically female

appearance, and typically feminine clothing and mannerisms must present ID with a male sex

designation to police officers, and that transgender men who have a male identity, typically male

appearance, and typically masculine clothing and mannerisms must present ID with a female sex

designation. It is not plausible, nor would it be lawful, for law enforcement to routinely use

genitalia, reproductive organs, or other intimate body parts for identification purposes. See Leach

Dep. 54:21-57:13. Even Chief Pregno acknowledged the possibility that Policy Order 63 could

hinder identification, rather than help with it. Pregno Dep. 68:21-69:16. Defendant’s expert

acknowledged that a transgender man who had not had surgery could even be arrested and

charged with possession of a fraudulent instrument if he presented a license with a female sex

designation on it. Leach Dep. 36:18-38:3 (describing a person being arrested for possession of a



                                                  38
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 41 of 58




fraudulent instrument for presenting a license with a sex designation the officer did not believe

could be accurate based on external appearance); 57:19-58:10 (stating that the same thing could

happen to a transgender man).

        For this same reason, an Alaska court found that a state policy barring changes to the sex

designation on a driver’s license violated the Alaska Constitution:

        [b]y not allowing transgender[] individuals to change their sex designation, their
        license will inaccurately describe the discernable appearance of the license holder
        by not reflecting the holder’s lived gender expression of identity. Thus, when such
        individuals furnish their license to third-persons for purposes of identification, the
        third person is likely to conclude that the furnisher is not the person described on
        the license.

K.L., 2012 WL 2685183, at *7.

        Everyone in the Plaintiffs’ lives know them to be women, and they are typically

accurately perceived to be women by strangers. Clark Decl., at ¶ 10; Doe Dep. 50:5-9; Corbitt

Decl, at ¶ 2. The male sex designation on their licenses thus makes it more, not less, difficult for

others to identify Ms. Clark and Ms. Doe as the holders of their own licenses, as it would for Ms.

Corbitt if she had to acquire an Alabama license. That sex designation would also make it more

difficult to identify them as crime suspects or missing persons were such a situation to arise.

        The only anecdote ALEA offered about how Policy Order 63 advanced the interest of

identification actually only showed that ALEA has an interest in maintaining internal records of

the changes they make to sex designations on licenses, something Plaintiffs do not challenge. In

that situation, according to Chief Pregno, human remains were found. Pregno Dep. 58:21-60:6.

The person who had died had a license listing her as female and her name as J-----.6 Based on the

autopsy, she had female-typical genitalia. Id. When the District Attorney’s office “ran her”—


6
 Out of courtesy to the deceased and her family, Plaintiffs omit her name from this memorandum, although it is
available in the deposition transcript.

                                                     39
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 42 of 58




presumably by searching for matches with fingerprints in a criminal database—they found a

match with the record of someone listed as a man named C-----. Id. The District Attorney called

ALEA, and ALEA informed the District Attorney that J---- had changed her name and sex

designation with ALEA, and was previously known as C----- and listed as male. Id. That

information was presumably useful to the District Attorney in confirming the identity of the

deceased. Notably, however, the exact same thing would have happened if instead of Policy

Order 63, Defendants permitted transgender people to change the sex designations on their

licenses without proof of surgery. If, for example, ALEA changed the sex designation of a

license upon receipt of a simple form where applicants could attest to their own gender, like the

District of Columbia requires, the exact same interest would have been served. District of

Columbia Dep’t of Motor Vehicles, supra, Ex. 22.

        At the end of the day, recording the updated accurate sex of transgender people,

regardless of whether they have had surgery, provides more and better information to law

enforcement agencies. Policy Order 63 is not rationally related to a government interest in

identification.

    3. Policy Order 63 is not rationally related to applying sex specific policies in correctional

        or law enforcement contexts


        The claimed interest in providing information about sex to law enforcement and

corrections agencies for purposes of applying various sex-based policies to transgender driver’s

license holders also bears no rational relationship to Policy Order 63. Chief Pregno disclaimed

any knowledge of how law enforcement or correctional agencies apply sex-specific policies to

transgender people. Pregno Dep. 79:2-11. When asked how ALEA knew that Policy Order 63

assists law enforcement or correctional officers in applying their policies, she said, “Well, it

                                                 40
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 43 of 58




just—it just does.” Pregno Dep. 79:12-14. When asked to explain how it does, her response was

circular, stating (inaccurately) that Policy Order 63 gives officers information about “physically

what—who that person is and how the officer should handle them.” When asked how she knew

that officers wanted to know about genitals, rather than about other characteristics, she said, “I’m

going off the information that we use based on the identifiers on the license.” Pregno Dep.

80:12-17. The mere fact that ALEA has opted to require surgery under Policy Order 63 does not

provide any rational basis to believe that that is a requirement useful to law enforcement.

       Defendant’s expert, Donald Leach, testified that Policy Order 63 would provide

information that law enforcement and correctional agencies may or may not use to apply their

sex-based policies. He did not express any opinion about what the best definition of sex would

be for law enforcement purposes. Leach Dep. 32:9-13. He testified that a policy reflecting a

person’s gender identity would achieve the same law enforcement and correctional interests that

Policy Order 63 does. Id. at 32:14-19. He also testified that in his experience running a Kentucky

jail, he rarely employed sex-based policies, and he recommends that other correctional and law

enforcement agencies apply sex-based policies to transgender people based on the transgender

person’s preference, rather than based on their surgical history, genitalia, or driver’s license sex

designation. Id. at 98:8-15; 110:21-111:8; 112:8-15. In short, Defendants’ expert believes that

having a sex designation on a license can serve law enforcement and corrections purposes, but

provides absolutely no support for the surgery requirement of Policy Order 63.

       In describing criteria for placing transgender people in men’s or women’s facilities

consistent with the Prison Rape Elimination Act, the regulations for prisons and jails do not

mention anatomy or identity documents, and the regulations for immigration detention prohibit

placing transgender people in men’s or women’s facilities based “solely on the identity



                                                 41
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 44 of 58




documents or physical anatomy of the detainee.” 6 C.F.R. § 115.42(b). Rather, agencies must

consider the transgender person’s gender identity, health and safety needs, and own opinion

about the best placement. 6 C.F.R. § 115.42(b)-(c); 28 C.F.R. § 115.42(c)-(e). PREA regulations

also refer to permissible and impermissible ways to learn about a transgender person’s genitals.

“If the detainee's genital status is unknown, it may be determined during conversations with the

detainee, by reviewing medical records, or, if necessary, by learning that information as part of a

broader medical examination conducted in private by a medical practitioner.” 28 C.F.R. §

115.115. Identity documents are not mentioned, and indeed, a driver’s license would not be a

sensible way for a law enforcement or correctional agency to ascertain this information about a

transgender person if it were needed even in Alabama. See Gorton Decl., at ¶ 51. (“Because of

intersex conditions, traumatic injuries, and medical treatments for various conditions, a

significant number of people assigned a female sex at birth who have not undergone genital [sex

reassignment surgery] nonetheless do not have female-typical genital anatomy or other female-

typical anatomy, and a significant number of people assigned a male sex at birth who have not

undergone genital [sex reassignment surgery] nonetheless do not have male-typical genital

anatomy or other male-typical anatomy.”).

       If anything, Policy Order 63 acts contrary to the interest law enforcement and

correctional agencies are meant to serve: public safety. In explaining why a policy preventing

transgender people from amending the sex designation on their birth certificates did not meet

even rational basis review, a district court explained the policy “exposes transgender individuals

to a substantial risk of stigma, discrimination, intimidation, violence, and danger.” Arroyo

Gonzalez, 305 F. Supp. 3d at 333.The same is true of Policy Order 63.




                                                42
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 45 of 58




    4. Policy Order 63 is not rationally related to the interest of providing emergency medical

        care.


        Defendants asserted a government interest in providing emergency medical care. While

that is a legitimate interest, it is not rationally related to requiring surgery prior to changing the

sex designation on a driver’s license. Indeed, Defendants were not aware of any situation in

which the sex designation on a license would assist anyone in providing emergency medical care

to anyone. Pregno Dep. 101:10-102:7. But requiring people to undergo surgery regardless of

whether they want or need it is counter to the interests of promoting health. Gorton Decl., at ¶ 34

(“The care of transgender people, like all other patients, must be individualized. No one would

suggest that all diabetics need treatment with insulin, and in the same way not all people with

[gender dysphoria] need [hormone replacement therapy] or [sex reassignment surgery].”).


    5. Revealing information about people’s genital anatomy is not a legitimate government

        interest


        To the extent Defendants suggest that they have an interest in revealing information

about a person’s genitalia to anyone who sees a license, that is not a legitimate government

interest. Sharing sensitive information about intimate parts of a person’s body for no other reason

than to do so cannot justify government action even under rational basis review.

II. Defendants’ Policy Violates Plaintiffs’ Due Process Right to Privacy.

        Policy Order 63 violates the Plaintiffs’ due process right to privacy. The policy forces

transgender people to disclose that their assigned sex at birth differs from their gender identity—

that is, it forces them to disclose that they are transgender—every time they must produce a

driver’s license. Because many transgender people have gender dysphoria, a condition associated

                                                   43
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 46 of 58




with an incongruence between sex assigned at birth and gender identity, and because surgery is

required to change the sex designation on a license, the policy also forces disclosure of medical

information. The incorrect driver’s license reveals highly intimate information and puts Plaintiffs

at risk of bodily harm.

        The “constitutionally protected ‘zone of privacy’” includes an “individual interest in

avoiding disclosure of personal matters.” Whalen v. Roe, 429 U.S. 589, 598-99 (1977). The

former Fifth Circuit agreed that a “constitutional right to privacy” was “incorporated in the due

process protected by the Fourteenth Amendment.” Plante v. Gonzalez, 575 F.2d 1119, 1127 (5th

Cir.1978) (citing Griswold v. Connecticut, 381 U.S. 479, 85 S.Ct. 1678, 14 L.Ed.2d 510

(1965)).7 The Eleventh Circuit has recognized a right to “informational privacy.” Burns v.

Warden, USP Beaumont, 482 F. App'x 414, 417 (11th Cir. 2012); see also Hester v. City of

Milledgeville, 777 F.2d 1492, 1497 (11th Cir. 1985). The concept of informational privacy the

Eleventh Circuit recognizes is broad; no showing of downstream consequences from the

disclosure need to be made. Plante, 575 F.2d at 1135. (“When a legitimate expectation of

privacy exists, violation of privacy is harmful without any concrete consequential damages.

Privacy of personal matters is an interest in and of itself, protected constitutionally[.]”)

        The right to informational privacy particularly encompasses information that is sexual,

medical, or about mental health. See Whole Woman's Health v. Hellerstedt, 136 S. Ct. 2292,

2323 (2016), as revised (June 27, 2016) (sexual, medical); United States v. Kravetz, 706 F.3d 47,

63 (1st Cir. 2013) (medical, mental health); United States v. Brice, 649 F.3d 793, 796 (D.C. Cir.

2011) (medical, mental health); Aid for Women v. Foulston, 441 F.3d 1101, 1124 (10th Cir.

2006) (sexual, medical); Livsey v. Salt Lake Cty., 275 F.3d 952, 956 (10th Cir. 2001) (sexual,


7
  See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (decisions from former Fifth Circuit binding
in Eleventh Circuit).

                                                        44
        Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 47 of 58




medical); Bloch v. Ribar, 156 F.3d 673, 685 (6th Cir. 1998) (sexual); United States v.

Westinghouse Elec. Corp., 638 F.2d 570, 580 (3d Cir. 1980) (medical); Hirschfeld v. Stone, 193

F.R.D. 175, 183 (S.D.N.Y. 2000) (sexual, medical).

           The federal courts that have addressed whether one’s transgender status counts as

protected information have consistently answered yes. Indeed, there is hardly anything that is

more intimate or that involves more core aspects of one’s personhood. See e.g. Arroyo Gonzalez,

305 F. Supp. 3d at 334; Love, 146 F. Supp. 3d at 855 Darnell v. Lloyd, 395 F. Supp. 1210, 1214

(D. Conn. 1975). Just being transgender “is likely to provoke both an intense desire to preserve

one's medical confidentiality, as well as hostility and intolerance from others.” Powell v.

Schriver, 175 F.3d 107, 111-12 (2d Cir. 1999). “The excruciatingly private and intimate nature

of transsexualism,8 for persons who wish to preserve privacy in the matter, is really beyond

debate.” Id. “Much like matters relating to marriage, procreation, contraception, family

relationships, and child rearing, there are few areas which more closely intimate facts of a

personal nature than one's transgender status.” Arroyo Gonzalez, 305 F. Supp. 3d at 333

(citations omitted).

           Defendants’ Policy Order 63 violates Plaintiffs’ privacy. The information disclosed

here—transgender status—is exactly the sort of information courts have consistently found to be

constitutionally protected.

           While direct negative consequences of disclosure need not be shown to establish a

constitutional violation, the potential consequences here shed light on the high stakes for

Plaintiffs and other transgender people. The personal safety and bodily integrity of transgender

people becomes threatened when the government forces this information to be disclosed. See

Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992) (noting that there is “social stigma attached to
8
    Plaintiffs note the term “transsexualism” is outdated and that, modernized, Powell addresses transgender people.

                                                           45
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 48 of 58




being transgender”); Whitaker ex rel. Whitaker 858 F.3d at 1051; In re E.P.L., 891 N.Y.S.2d

619, 621 (N.Y. Sup. Ct. 2009). As this Court noted in granting John Doe’s motion to proceed

under a pseudonym, “transgender status [is] a paradigmatic circumstance for which courts have

allowed anonymous pleading” Order, (Doc. 10) (citing Frank, 951 F.2d at 324). One’s

transgender status is a matter that can be “highly sensitive and [of a] personal nature, [a] real

danger of physical harm, or where . . . injury” could occur. Frank, 951 F.2d at 324.

       Ms. Doe has already been denied services by a bank teller who told her she was going to

hell after she saw Ms. Doe’s license. Ms. Doe also lost her job after the incongruence between

her name and her sex designation outed her to a police officer. Ms. Clark fears getting beaten up

after voting. Ms. Corbitt literally ran to her car because she feared attack after she was

humiliated and outed in an ALEA office. These fears are unfortunately well founded. According

to a 2015 report, twenty-five percent of transgender people were verbally harassed, 16% denied

services or benefits, 9% asked to leave a location or establishment, and 2% assaulted or attacked

after showing identification with a name or gender marker that did not match their gender. USTS

at 82 (2016). Just six days into 2019, a transgender woman was murdered in Alabama. Alabama

Woman Becomes First Known Transgender Person Killed This Year in U.S., New York Times,

(last visited January 23, 2019).

       The court in Love found “‘no reason to doubt that where disclosure of this [highly

intimate] information may fall into the hands of persons’ harboring such negative feelings, the …

Policy creates a very real threat to Plaintiffs' personal security and bodily integrity.” Love, 146 F.

Supp. at 856 (quoting Kallstrom v. City of Columbus, 136 F.3d 1055, 1063 (6th Cir. 1998); see

also Powell, 175 F.3d at 111 (given the “hostility and intolerance” towards transgender people,




                                                 46
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 49 of 58




“the Constitution does indeed protect the right to maintain the confidentiality of one’s

transsexualism.”).

       While two of the Plaintiffs have disclosed that they are transgender through their

advocacy on transgender issues, as well as on their Facebook pages, this disclosure does not

diminish their right to privacy. Voluntarily sharing this personal information with a select group

of people who have come specifically to learn about transgender issues or who are transgender

themselves, or to people who seek out their social media page, is not the same as sharing

information involuntarily to a stranger at a grocery store, school, or traffic stop. See Clark Dep.

33:6-14; 34:3-7. In those situations, Plaintiffs are more likely to be face-to-face with someone

whose reaction to this information they cannot predict, in a situation where they do not have

friends or allies nearby. See Corbitt Dep. 41:11-43:21.Dealing with hate messages sent through

social media or offensive reactions from an audience member when surrounded with other

transgender people does not carry nearly the same level of immediate material threat.

       Also, crucially, in settings like an LGBT event or Facebook page, it is the Plaintiffs’ own

choice whether and how to disclose this exquisitely private information. When giving a speech

or sharing a post on social media, Plaintiffs make the disclosure of their own volition and on

their own terms, often providing education about what it means to be transgender and affirming

their own womanhood. See Corbitt Dep. 58:1-21; 59:11-21; Clark Dep. 80:1-10, 21:15-82:20.

When showing their driver’s licenses, there is nothing except a bald misstatement of their sex

contrasted with their physical appearance and identity in circumstances under which they would

never have otherwise disclosed. Further, even if the Court were to find that Ms. Corbitt’s and

Ms. Clark’s information is not private, there would be no reason to find the same as to Ms. Doe.

The undisputed evidence shows that Ms. Doe tries to prevent disclosure of her transgender



                                                 47
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 50 of 58




identity, and it has been her driver’s license that has kept her from being able to do so. Doe Dep.

35:3-18; 49:14-21; 50:21-51:8.

       It is no answer that Defendants put Plaintiffs in the position of having to make the

disclosure themselves, rather than sharing this information more directly. “‘[W]hat the state may

not do directly it may not do indirectly.’” Lebron v. Sec'y, Fla. Dep't of Child & Fam., 710 F.3d

1202, 1217 (11th Cir. 2013) quoting Bailey v. Alabama, 219 U.S. 219, 244(1911) (receipt of

public assistance could not be conditioned on giving up right to free from unreasonable

searches). The government “may not deny a benefit to a person on a basis that infringes his

constitutionally protected interests. . . .” Perry v. Sindermann, 408 U.S. 593, 597, (1972)

(continued government employment could not be conditioned on giving up right to free speech).

Avoiding the unconstitutional violation of their privacy rights would require Plaintiffs to give up

the use of their driver’s licenses, which would mean, among other things, that Ms. Doe and Ms.

Clark could no longer drive legally in the state of Alabama, and Ms. Corbitt would not be able to

do so if she stayed in Alabama after graduating. See Statement of Facts ¶ 92-97.

       The intrusion on Plaintiffs’ privacy cannot be justified when weighed against the

purported government interests. See Section I.D. Because Plaintiffs have shown that Defendants’

policy discloses their intimate information, this Court should rule in favor of Plaintiffs’ due

process privacy claim.

III. Defendants have deprived Plaintiffs of Due Process of Law by Conditioning Receipt of
a Benefit on Giving up the Constitutional Right to Refuse Medical Treatment

       Policy Order 63 unjustifiably intrudes on Plaintiffs’ fundamental right to bodily integrity

and to make one’s own important personal decisions. See Washington v. Glucksberg, 521 U.S.

702, 720 (1997) (acknowledging fundamental right to bodily integrity and to receive abortion,

use contraception, and refuse unwanted lifesaving medical treatment); Whalen v. Roe, 429 U.S.

                                                 48
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 51 of 58




589, at 599–600 (recognizing an “interest in independence in making certain kinds of important

decisions”). As the Supreme Court has stated, “[a]t the heart of liberty is the right to define one's

own concept of existence, of meaning, of the universe, and of the mystery of human life.”

Planned Parenthood of Se. Pennsylvania v. Casey, 505 U.S. 833, 851 (1992); see also Arroyo

Gonzalez, 305 F. Supp. 3d, at 334 (“The right to identify our own existence lies at the heart of

one's humanity.”).

       Part of the liberty protected by the Fourteenth Amendment is the right to refuse medical

treatment. See Cruzan v. Dir., Mo. Dep't of Health, 497 U.S. 261, 278 (1990) (“[A] competent

person has a constitutionally protected liberty interest in refusing unwanted medical

treatment[]”); Washington v. Harper, 494 U.S. 210, 221 (1990) (recognizing “significant liberty

interest in avoiding the unwanted administration of antipsychotic drugs. . . .”). This liberty takes

on special importance when the medical intervention impacts procreation. See Skinner v.

Oklahoma, 316 U.S. 535, 541-42 (1942) (describing procreation as involving “one of the basic

civil rights of man” and finding law unconstitutional that imposed sterilization on people

convicted of certain crimes); Planned Parenthood of Se. Pennsylvania, 505 U.S. at 851 (“Our

law affords constitutional protection to personal decisions relating to marriage, procreation,

contraception, family relationships, child rearing, and education…. These matters, involving the

most intimate and personal choices a person may make in a lifetime, choices central to personal

dignity and autonomy, are central to the liberty protected by the Fourteenth Amendment.”).

       Because the right to refuse healthcare is fundamental, any infringement on it is subject to

strict scrutiny. See Washington v. Glucksberg, 521 U.S. at 721 (“[T]he Fourteenth Amendment

‘forbids the government to infringe . . . “fundamental” liberty interests at all, no matter what




                                                 49
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 52 of 58




process is provided, unless the infringement is narrowly tailored to serve a compelling state

interest”) (quoting Reno v. Flores, 507 U.S. 292, 302 (1993)).

       Here, the government requires transgender Alabama residents to undergo surgery that

results in permanent sterilization as a condition to obtain a government benefit without anything

approaching the procedural safeguards, powerful reasons, or narrow tailoring the Supreme Court

has required in comparable cases. It is undisputed that virtually all forms of genital surgery for

transgender people, and all forms of genital surgery for transgender women like Plaintiffs, have

the effect of sterilization, which brings this requirement into an area of especially great

constitutional concern. Gorton Decl. at ¶ 43. Strict scrutiny applies. The government has offered

no justification that can satisfy any level of scrutiny, let alone approaching the level of a

compelling interest, as described above in section I.D. Unlike with compulsory vaccines in

Jacobson, for example, no one else’s life depends on whether and which gender-affirming

surgeries transgender people have received. See Jacobson v. Commonwealth of Massachusetts,

197 U.S. 11, 28 (1905). Also, as explained above, the policy is not narrowly tailored to any of

the interests Defendants have offered.

       To make decisions about whether to obtain any form of gender-affirming surgery, and

which type or types of surgery to obtain if so, transgender people must weigh the risk of

complications, the benefit of relief from gender dysphoria, the impact on their reproductive

capacity, their financial resources for obtaining and recovering from surgery, the support or

censure they may receive from the people closest to them, and their relationship to their own

body and gender. They make these decisions in consultation with their medical and mental health

providers, often with the family members and loved ones closest to them, and sometimes only

after considerable introspection and prayer. These decisions are profoundly intimate, and touch



                                                  50
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 53 of 58




on core aspects of individual autonomy and bodily integrity sacred to the Constitution in a way

that few other choices do. Policy Order 63 withholds an accurate, usable driver’s license from

transgender people unless they choose to have what the state considers sufficient medical

treatment, have the means to get that treatment, and provide proof to the government of having

received it. For that reason, it violates the constitution.

IV. Policy Order 63 Violates the First Amendment Because It Compels Plaintiffs to
Endorse the State’s Message About Sex

        The Supreme Court has repeatedly struck down laws forcing people to express a

viewpoint that they disagree with, including through the forced disclosure of information. See

Janus v. Am. Fed’n of State, Cty., and Mun. Emps., 138 S. Ct. 2448, 2464 (2018) (“Forcing free

and independent individuals to endorse ideas they find objectionable is always demeaning.”);

Bartnicki v. Vopper, 532 U.S. 514, 527 (2001). As the Supreme Court has just affirmed, “the

people lose when the government is the one deciding which ideas should prevail.” Nat’l Inst. of

Family & Life Advocates v. Becerra, 138 S. Ct. 2361, 2375 (2018).

        Compelling any speech, whether ideological or factual, violates the Constitution. Riley v.

Nat’l Fed’n of the Blind of N.C., Inc., 487 U.S. 781, 797–98 (1988) (“These cases cannot be

distinguished simply because they involved compelled statements of opinion while here we deal

with compelled statements of ‘fact’: either form of compulsion burdens protected speech”).

However, courts show special concern over speech that expresses or is closely tied to political,

ideological, or moral positions. N.A.A.C.P. v. Hunt, 891 F.2d 1555, 1565 (11th Cir. 1990)

(quoting West Virginia State Bd. of Ed. v. Barnette, 319 U.S. 624, 642 (1943)) (“Restrictions on

government speech seem to spring from one ideal: ‘If there is any fixed star in our constitutional

constellation, it is that no official, high or petty, can prescribe what shall be orthodox in politics,




                                                   51
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 54 of 58




nationalism, religion, or other matters of opinion or force citizens to confess by word or act their

faith therein.’”).

        Here, Defendants compel Plaintiffs, as well as transgender people in Alabama more

generally, to carry and show driver’s licenses that convey Defendants’ viewpoint about the

Plaintiffs’ sex, as well as about the meaning of sex generally. Policy Order 63 is based on and

represents an anti-transgender ideology that Defendants hold: that a person’s sex should only be

evaluated based on the sex associated with their external genitalia at birth unless they have had

sex reassignment surgery, regardless of the sex they identify with. This view is a controversial

one among the public, a minority one among States, and a rejected one within the medical

community. Everything You Need to Know About the Debate Over Transgender People and

Bathrooms, Time (July 28, 2015), attached as Pls.’ Ex. 59; National Center for Transgender

Equality, supra, Ex. 23; Gorton Decl., at ¶ 53. Indeed, the undisputed testimony from both

experts is that “sex” includes components other than the ones Defendants take into account.

Gorton Decl. ¶ 10; Leach Dep. 11:15-12:17.

        The ideological view about gender and transgender people espoused through Policy

Order 63 and the sex designation Defendants compel Plaintiffs to carry on their driver’s licenses

is one with which the Plaintiffs emphatically disagree. Corbitt Dep. 47:4-9; Clark Dep. 32:9-16;

Doe Decl., at ¶ 24 While Defendants may choose to embrace this ideology about sex and express

it on behalf of the government to the extent doing so does not conflict with other constitutional

protections, the First Amendment does not allow them to force the Plaintiffs to endorse that

message by repeatedly communicating it to others with their driver’s license. See Walker v.

Texas Div., Sons of Confederate Veterans, Inc., 135 S. Ct. 2239, 2253 (2015), quoting Wooley at

715 (“[J]ust as Texas cannot require SCV to convey ‘the State's ideological message,’ SCV



                                                 52
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 55 of 58




cannot force Texas to include a Confederate battle flag on its specialty license plates.”).

“Government communication is legitimate as long as the government does not abridge an

individual’s ‘First Amendment right to avoid becoming the courier for such message.’”

N.A.A.C.P., 891 F.2d at 1566 quoting Wooley v. Maynard, 430 U.S. at 717. In N.A.A.C.P., the

Eleventh Circuit ruled that Alabama had not compelled speech when it flew the Confederate

flag, because “Alabama does not compel its citizens to carry or post the flag themselves.” Id.

With respect to driver’s licenses, Alabama directly compels its citizens to carry its written

message about their gender. See supra Statement of Facts ¶ 92-97.

        Ms. Clark and Ms. Doe try to minimize the situations where they need to show

identification because of Policy Order 63, but nonetheless have had to produce their driver’s

licenses on numerous occasions despite their aversion to the message it communicates. Doe Dep.

50:21-51:15; 79:13-18; 78:11-21; 35:3-36:11; Clark Dep. 33:3-34:11; 35:2-11; 46:18-47:18;

79:3-23. Ms. Corbitt, while a student, can continue to use her North Dakota license, but if she

found a job in her home state after graduation, she would have to give up driving or lie about

who she is. Corbitt Dep 47:4-9; Corbitt Dep. 64:3-10; Corbitt Dep. 36:19-38:13. She would have

to repeatedly endorse that lie, one that is repugnant to her, not only in order to get a license at all,

but each and every time she carried it with her or had to show it to someone.

        Even as Policy No. 63 forces Plaintiffs and others to endorse Defendants’ viewpoint

concerning the meaning of sex, it simultaneously prohibits Plaintiffs from conveying their own

constitutionally-protected message about their identity and sex. Forcing Ms. Clark and Ms. Doe

to repeatedly communicate through their driver’s license that they are male prevents them from

exercising their right to express their true female identity. See, e.g., Doe v. Bell, 754 N.Y.S.2d

846, 851 (Sup. Ct. 2003) (expression of gender was protected message). It forces Plaintiffs and



                                                  53
     Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 56 of 58




other transgender individuals to repeatedly and publicly contradict something at the very core of

their personal identity, as well as their moral, political, and religious beliefs. And it may have a

chilling effect on their participation in public life more broadly:

       Forcing disclosure of transgender identity chills speech and restrains engagement in the
       democratic process in order for transgender[] [people] to protect themselves from the real
       possibility of harm and humiliation. The Commonwealth's inconsistent policies not only
       harm the plaintiffs before the Court; it also hurts society as a whole by depriving all from
       the voices of the transgender community.

Arroyo Gonzalez, 305 F. Supp. 3d, at333.

       The unconstitutionality of forcing this speech is underscored because only Plaintiffs and

other transgender individuals are targeted by this compulsion of their speech. Cisgender people

are not similarly compelled, because their driver’s licenses match who they are, and do not

convey a message with which they disagree. Courts should be “deeply skeptical” when “‘the

State has left unburdened those speakers whose messages are in accord with its own views.’”

Nat'l Inst. of Family & Life Advocates, 138 S. Ct. at 2378.

                                          CONCLUSION

       For the foregoing reasons, this Court should grant summary judgment in favor of

Plaintiffs on all counts in their Complaint.




                                                  54
    Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 57 of 58




Respectfully submitted this 8th day of February 2019.



                                    s/ Brock Boone
                                    Brock Boone
                                    Randall C. Marshall
                                    ACLU OF ALABAMA
                                    P.O. Box 6179
                                    Montgomery, AL 36106-0179
                                    (334) 265-2754
                                    bboone@aclualabama.org
                                    rmarshall@aclualabama.org

                                    Rose Saxe
                                    Gabriel Arkles
                                    ACLU LGBT & HIV Project / ACLU Foundation
                                    125 Broad St., 18th Floor
                                    New York, NY 10004
                                    (212) 549-2605
                                    rsaxe@aclu.org
                                    garkles@aclu.org
                                    Admitted Pro Hac Vice
                                    Counsel for Plaintiffs Darcy Corbitt, Destiny Clark, and
                                    Jane Doe




                                              55
    Case 2:18-cv-00091-MHT-SMD Document 51 Filed 02/08/19 Page 58 of 58




                               CERTIFICATE OF SERVICE
     I certify that on February 8, 2019, I filed the foregoing electronically using the Court’s
CM/ECF system, which will serve all counsel of record.

                                         s/ Brock Boone




                                               56
